OPINION
PER CURIAM:
This is an appeal by the prosecution from an order of the trial court suppressing a statement allegedly given by appellee to police, and certain physical evidence obtained as a result of that statement. The order was entered after the trial court concluded that appellee’s arrest lacked probable cause.
We have reviewed the arguments presented by appellant in this case and find them to be without merit.
Order affirmed.
O’BRIEN, J., did not participate in the consideration or decision of this case.
*415EAGEN, C. J., concurs in the result.
ROBERTS and NIX, JJ., concur concluding that there were no exigent circumstances to permit a warrantless arrest of the suspect in her home.
LARSEN, J., dissents concluding that probable cause existed for the arrest.